ITEMID: 001-84271
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF JAKUBIAK v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Art. 8
JUDGES: Josep Casadevall;Lech Garlicki;Nicolas Bratza;Päivi Hirvelä;Stanislav Pavlovschi
TEXT: 4. The applicant was born in 1967 and lives in Łowicz.
5. The applicant was charged with armed robbery and, on an unspecified date, remanded in custody.
6. On 10 November 2005 the Rawa Mazowiecka District Court sentenced the applicant to eight years and six months’ imprisonment.
7. The applicant lodged an appeal.
8. On 5 May 2006 the Łódź Regional Court upheld the first-instance judgment and dismissed the appeal as manifestly ill-founded.
9. The applicant did not lodge a cassation appeal.
10. On 30 September 2005 the Court received a letter from the applicant. The envelope bore the stamp “Censored on 19 September 2005” (Ocenzurowano dnia 19.09.2005), an illegible signature and the stamp of the Rawa Mazowiecka District Court (Sąd Rejonowy Rawa Mazowiecka). The envelope was sealed with adhesive tape. The letter of 11 September 2005 which was in the envelope likewise bore the stamp: “Censored on 19 September 2005” and an illegible signature.
11. The relevant domestic law concerning the censorship of prisoners’ correspondence is set out in the Court’s judgment in the case of Michta v. Poland, no. 13425/02, §§ 33-39, 4 May 2006.
VIOLATED_ARTICLES: 8
